Citation Nr: 0328569	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for hypertension.  

2.  Entitlement to an initial disability rating higher than 
10 percent for status post right anterior cruciate ligament 
reconstruction.  

3.  Entitlement to a compensable disability rating for left 
shoulder arthrosis with impingement syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection for hypertension and 
for disabilities of the right knee and left shoulder.  He 
responded with a timely Notice of Disagreement with the 
initial ratings assigned these disabilities.  He subsequently 
filed a timely substantive appeal, perfecting his appeal of 
these issues.  

The Board initially received the veteran's claim in April 
2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


REMAND

The veteran seeks increased ratings for hypertension and 
disabilities of the left shoulder and right knee.  The 
veteran was last afforded VA medical examination of these 
disabilities in November 1998, nearly 5 years ago.  Where the 
medical findings are inadequate for ratings purposes, a 
remand is required in order to complete the evidentiary 
record.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Due 
to the lack of current medical findings regarding the 
veteran's service-connected disabilities and his reports of 
an increase in the impairment resulting from these 
disabilities, a remand for new VA medical examinations is 
required.  

In evaluating the veteran's hypertension, the RO is also 
reminded that during the course of this appeal, the rating 
criteria for evaluating hypertensive vascular disease 
(hypertension) were changed.  See 62 Fed. Reg. 65207 (1997), 
codified at 38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).  
Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  In considering 
the veteran's increased initial rating claim for 
hypertension, the RO must consider this disability under both 
the new and old rating criteria, as applicable.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The veteran should be scheduled for a 
VA cardiovascular examination to 
determine the impairment resulting from 
his service-connected hypertension.  The 
examiner should review the claims file in 
conjunction with his/her examination of 
the veteran.  The medical basis for all 
opinions expressed should be provided.  

2.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the disability resulting from 
his service-connected disabilities of the 
left shoulder and right knee.  The claims 
file should be reviewed by the examiner 
in conjunction with the examination.  The 
examination should include full range of 
motion studies, x-rays, and any other 
tests considered necessary by the 
examiner.  In testing range of motion of 
the veteran's right knee and left 
shoulder, the examiner should note if the 
veteran has any additional limitation of 
motion due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  All 
disability resulting from the veteran's 
right anterior cruciate ligament 
reconstruction and left shoulder 
arthrosis with impingement syndrome 
should be noted.  The medical basis for 
all opinions expressed should also be 
given.  

3.  After the forgoing development has 
been completed to the extent possible, as 
well as any other development deemed 
necessary by the RO after review of the 
record, the RO should review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent..  See 
also 38 C.F.R. § 3.159 (2002).  

4.  Thereafter, the RO should again 
consider the veteran's claims for 
increased initial ratings for his 
hypertension and for his disabilities of 
the right knee and left shoulder, in 
light of the additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




